Citation Nr: 0842160	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  04-43 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's T12 vertebral fracture residuals 
for the period prior to October 6, 2006.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's T12 vertebral fracture residuals 
for the period on and after October 6, 2006.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's left (minor) distal radial and ulnar fracture 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and N. G. 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1963 to August 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Wichita, Kansas, Medical and Regional Office Center (RO) 
which denied increased disability evaluations for the 
veteran's T12 vertebral fracture residuals and left (minor) 
distal radial and ulnar fracture residuals.  In April 2006, 
the veteran was afforded a videoconference before the 
undersigned Veterans Law Judge.  In August 2006, the Board, 
in pertinent part, remanded the issues of increased 
evaluations for the veteran's T12 vertebral fracture 
residuals and left (minor) distal radial and ulnar fracture 
residuals to the RO for additional action.  

In February 2007, the RO increased the evaluation of the 
veteran's T12 vertebral fracture residuals from 10 to 20 
percent and effectuated the award as of October 6, 2006.  In 
July 2008, the Board requested an opinion from a Veterans 
Health Administration (VHA) medical expert.  In September 
2008, a VHA opinion was incorporated into the record.  In 
September 2008, the veteran was provided with a copy of the 
VHA opinion.  In November 2008, the accredited representative 
submitted additional argument.  




FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5291 (2003) in effect prior to September 26, 2003, are 
more favorable to the veteran's claim than those of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 (2008).  

2.  Prior to October 6, 2006, the veteran's T12 vertebral 
compression fracture residuals alone were objectively 
manifested by no more than demonstrable T12 vertebral 
deformity.  

3. On and following October 6, 2006, the veteran's T12 
vertebral compression fracture residuals alone have been 
objectively manifested by demonstrable T12 vertebral 
deformity and severe thoracolumbar spine functional 
limitation of motion due to pain.  

4.  The veteran's left (minor) distal radial and ulnar 
fracture residuals have been objectively shown to be 
manifested by nonunion of the lower (distal) ulna; 
radiocarpal joint degenerative changes; and limitation of 
motion with pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for the veteran's T12 vertebral fracture residuals 
for the period prior to October 6, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.40, 
4.45, 4.59 (2008).  

2.  The criteria for a disability rating greater than 20 
percent for the veteran's T12 vertebral fracture residuals 
for the period on and after October 6, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291 
(2003); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 
4.10, 4.40, 4.45, 4.59 (2008).  

3.  The criteria for a 20 percent evaluation, and no higher, 
for the veteran's left (minor) distal radial and ulnar 
fracture residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5211 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.71a, Diagnostic 
Code 5211 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  

In reviewing the veteran's claims, the Board observes that 
the RO issued VCAA notices to the veteran in February 2004, 
July 2004, March 2006, September 2006, and March 2007.  The 
February 2004 VCAA notice was issued prior to the May 2004 RO 
rating decision from which the instant appeal arises.  
However, to the extent that notice was not compliant, 
especially with respect to the Vazquez elements discussed 
below, the fact is that the subsequent letters in 2006 and 
2007 did provide complete notice and were followed by 
readjudication of the claims in supplemental statements of 
the case.

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
addressed 38 U.S.C.A. § 5103(a) compliant notice in increased 
evaluation claims.  In reviewing the veteran's claims for 
increased evaluations for his T12 vertebral fracture 
residuals and his left (minor) distal radial and ulnar 
fracture residuals, the Board observes that the RO issued 
VCAA notices to the veteran which informed him of the 
evidence generally needed to support a claim of entitlement 
to an increased evaluation and the assignment of an effective 
date for an increased evaluation; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  While notification of the specific rating criteria 
was provided in the statement of the case (SOC) and the 
supplemental statements of the case (SSOC) rather than a 
specific preadjudicative notice letter, no useful purpose 
would be served in remanding this matter again for yet more 
development.  The Board finds that the notice given would 
lead a reasonable person to know that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  Indeed, the veteran 
presented testimony as to such impairment at the April 2006 
videoconference before the undersigned Veterans Law Judge.  
For this reason, the Board finds that any failure to provide 
him with adequate notice is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Such a remand would result 
in unnecessarily imposing additional burdens on the VA with 
no additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a videoconference hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  




II.  T12 Vertebral Fracture Residuals

A.  Historical Review

A December 1964 Army hospital summary indicates that the 
veteran injured his back when he fell from a tree.  
Contemporaneous X-ray studies revealed a T12 vertebral 
compression fracture and no lumbosacral spine abnormalities.  
The veteran was diagnosed with a T12 compression fracture 
with no arterial or nerve involvement.  The report of the 
veteran's June 1965 physical examination for service 
separation indicates that the veteran complained of T12 area 
back pain.  The veteran was diagnosed with a T12 vertebral 
compression fracture.  

The report of a February 1967 VA physical evaluation notes 
that the veteran exhibited normal thoracic and lumbar spine 
contours and range of motion.  The veteran was diagnosed with 
"well-healed fractures, minimal residuals." In December 
1966, the RO established service connection for T12 vertebral 
fracture residuals and assigned a noncompensable evaluation 
for that disability.  In June 1968, the Board granted an 
initial 10 percent evaluation for the veteran's T12 vertebral 
fracture residuals.  In February 2007, the RO increased the 
evaluation of the veteran's T12 vertebral fracture residuals 
from 10 to 20 percent and effectuated the award as of October 
6, 2006.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  On and before 
September 26, 2003, the rating schedule directed that 
vertebral fracture residuals without associated spinal cord 
involvement which were manifested by abnormal mobility 
requiring the use of a neck brace (jury mast) warranted a 60 
percent disability evaluation.  Where the use of a neck brace 
is not required, the vertebral fracture residuals were to be 
evaluated on the basis of the resulting definite limitation 
of motion or muscle spasm with 10 percent to be added for 
demonstrable deformity of a vertebral body.  When evaluating 
the residuals on the basis of ankylosis and/or limited 
motion, evaluations were not to be assigned for more than one 
spinal segment by reason of involvement of only the first or 
the last vertebra of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  

Slight limitation of motion of the thoracic segment of the 
spine warranted a noncompensable evaluation.  A 10 percent 
evaluation required moderate or severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (2003).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to T12 fracture residuals and other spine and back 
disorders.  Under the amended rating schedule, vertebral 
fracture and dislocation are to be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The General Rating Formula for Diseases and Injuries 
of the Spine directs that a 10 percent evaluation is 
warranted where there is either forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; a combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation requires either forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation requires 
forward flexion of the cervical spine of 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5235 (2008).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (2008).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The veteran's claim was received by the RO on July 9, 2003.  
The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291 (2003) to be more favorable to 
the veteran as they require less specific symptoms and are 
more general than those of 38 C.F.R. § 4.71a, Diagnostic Code 
5235 (2008).  Therefore, the Board will review the veteran's 
entitlement to an increased evaluation under 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5290 (2003).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

In his July 2003 claim for an increased evaluation, the 
veteran advanced that his T12 vertebral fracture residuals 
were increasing in severity.  

A February 2004 physical evaluation from Neal K. Suthers, 
M.D., conveys that the veteran complained of progressive back 
complaints.  On examination, the veteran exhibited scoliosis 
to the left; limited straight leg raising due to back and leg 
pain; and difficulty rising from a sitting or prone position.   

At a March 2004 VA examination for compensation purposes, the 
veteran complained of chronic low back pain and intermittent 
muscle spasm, stiffness, and weakness.  On examination, the 
veteran exhibited a range of motion of the thoracolumbar 
spine of flexion to 80 degrees with pain, extension to 25 
degrees with pain at 15 degrees, right lateral flexion to 30 
degrees with pain, left lateral flexion to 25 degrees; and 
rotation to 45 degrees, bilaterally; slight thoracolumbar 
spine scoliosis to the left; mild lumbar spine flattening; 
and no thoracic spine tenderness.  Contemporaneous X-ray 
studies of the thoracic spine revealed findings consistent 
with a T12 compression fracture with anterior wedging and 
mild degenerative changes.  The veteran was diagnosed with 
healed T12 vertebral fracture residuals and thoracic spine 
traumatic osteoarthritis.  

A November 2004 VA X-ray study of the lumbosacral spine 
revealed findings consistent with old T12 vertebral wedging.  

In his July 2005 Appeal to the Board (VA Form 9), the veteran 
advanced that his chronic T12 fracture residuals had 
progressed and now encompassed traumatic arthritis.  

At a December 2005 VA examination for compensation purposes, 
the veteran complained of chronic low back pain.  On 
examination, the veteran exhibited a range of motion of the 
thoracolumbar spine of 0 to 90 degrees with pain at 50 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally.  Contemporaneous X-ray studies of the thoracic 
spine revealed findings consistent with T12 vertebral 
compression fracture residuals and degenerative changes.  The 
veteran was diagnosed with "T12 vertebral fracture residuals 
with no symptomatology." 

At the April 2006 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
experienced chronic low back pain associated with motion of 
his lower back.  He stated that his T12 vertebral fracture 
residuals interfered with his ability to pick up boxes and 
similar items.   

At an October 6, 2006, VA examination for compensation 
purposes, the veteran complained of low back pain.  On 
examination, the veteran exhibited a thoracolumbar spine 
range of motion of 0 to 50 degrees actively and to 55 degrees 
passively with pain after 30 degrees , extension to 20 
degrees with pain after 15 degrees; right lateral flexion to 
10 degrees, left lateral rotation to 15 degrees with pain, 
and thoracic spine tenderness.  Contemporaneous X-ray studies 
of the thoracic spine revealed findings consistent with T11 
and T12 vertebral compression deformities and marked 
degenerative changes.  The veteran was diagnosed with 
degenerative osteoarthritis of the thoracic and lumbar spine 
with compression deformities of T11, T12, and L1.  

The undated VHA opinion received in September 2008 states 
that:

The patient served in the military 
between September 1963 and August 1965.  
In 1964, he fell from a tree suffering a 
fracture of the distal radius and ulna 
and a fracture of the T12 vertebrae.  It 
is my opinion that the residuals of the 
T12 vertebrae fracture include the narrow 
disk between T12 and L1.  

It is my opinion that osteopenia, 
osteoporosis, scoliosis, and degenerative 
lumbar arthritis in the facets are all 
related due to age and other issues apart 
from the fall from the tree in 1964.  

It is my opinion that the osteopenia and 
osteoporosis which lead to the L1 
compression fracture were more likely not 
present at the time of the fall from a 
tree in 1964.  
It is my opinion that the osteopenia and 
osteoporosis are more likely present in 
the aging person and not in the patient 
who was age 24 at the time of the 
accident.   

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The Board finds that the 10 percent rating in effect 
prior to October 6, 2006, was appropriate.  Prior to that 
date, the veteran's T12 vertebral compression fracture 
residuals were objectively manifested by no more than 
demonstrable T12 vertebral deformity.  The veteran did not 
have even slight limitation of motion prior to the October 
2006 VA examination.  The 2004 VA examination showed only 
very slight limitations with flexion and extension, while the 
2005 VA examination showed full range of motion.  These 
findings, overall, are insufficient to conclude the veteran 
had slight limitation of motion to warrant a rating based on 
such.  Rather, the 10 percent rating in effect was justified 
by the demonstrable deformity of the spine.

However, as of October 6, 2006, (the date of VA examination), 
there was clearly a worsening in the veteran's condition as 
he exhibited severe thoracolumbar spine functional limitation 
of motion due to pain.  Those findings would warrant a 20 
percent rating either under the old criteria or the new 
criteria.  Under the old criteria, the 20 percent rating 
would be based on 10 percent for demonstrable deformity and 
10 percent for severe limited motion of the thoracic spine.  
Under the new criteria, the 20 percent rating would be 
warranted for limitation of flexion at 50 degrees.  There is 
no provision under the new criteria for a separate rating 
based on vertebral deformity.  For this reason, the RO 
increased the rating.  There is simply no medical evidence 
showing any of the criteria for a higher rating are met.

For the reasons given above, higher evaluations are not 
warranted for the veteran's T12 vertebral compression 
fracture residuals at any time during the pendency of this 
appeal.  Furthermore, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2008).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The schedular ratings 
are appropriate for the veteran's disability; he simply does 
not meet the criteria for higher ratings.




III.  Left (Minor) Distal Radial and Ulnar Fracture Residuals

A.  Historical Review

The December 1964 Army hospital summary indicates that the 
veteran injured his left wrist when he fell from a tree.  
Contemporaneous X-ray studies of the left wrist revealed 
findings consistent with a comminuted distal radial fracture 
and an ulnar styloid fracture.  The veteran subsequently 
underwent a closed reduction of the left radial fragments and 
his left arm was placed in a cast.  The veteran was diagnosed 
with left comminuted Colles' distal radial and ulnar styloid 
fractures and a left medial nerve contusion.  The report of 
the veteran's June 1965 physical examination for service 
separation states that he was right-handed.  On examination, 
he exhibited left index finger numbness and "80% of normal" 
left wrist range of motion.  The veteran was diagnosed with 
left radial and ulnar fracture residuals with medial nerve 
injury.  

The report of the February 1967 VA physical evaluation notes 
the veteran's inservice history of left radial and ulnar 
styloid process fractures; closed reduction of the fractures; 
and a left median nerve contusion.  On examination of the 
left wrist, the veteran exhibited a ganglion cyst; "entirely 
normal left wrist and finger movement with the exception that 
there is a little guarding when the wrist is hyperextended."  
The veteran was diagnosed with "well-healed fractures, 
minimal residuals."  In December 1966, the RO established 
service connection for left (minor) distal radial and ulnar 
fracture residuals and assigned a noncompensable evaluation 
for that disability.  

B.  Increased Evaluation 

A 10 percent evaluation is warranted for malunion of the ulna 
of the minor upper extremity with bad alignment.  A 20 
percent evaluation is warranted for nonunion of the ulnar of 
the minor upper extremity in the lower (distal) half.  38 
C.F.R. § 4.71a, Diagnostic Code 5211 (2008).  

A 10 percent evaluation is warranted for malunion of the 
radius of the upper minor extremity with bad alignment.  A 20 
percent evaluation is warranted for nonunion of the radius of 
the minor upper extremity in the upper half or nonunion of 
the radius of the minor upper extremity in the lower (distal) 
half with false movement without loss of bone substance or 
deformity.  A 30 percent evaluation requires nonunion in the 
lower (distal) half, with false movement and loss of bone 
substance (1 inch/2.5 centimeters) and marked deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5212 (2008).  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation or if motion is lost beyond the middle of the arc.  
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2008).  Limitation 
of dorsiflexion (extension) of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to a 
point in line with the forearm warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2008).  

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
These 10 percent evaluations are combined and not added.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2008).  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2008).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

In his July 2003 claim for an increased evaluation, the 
veteran advanced that his left wrist fracture residuals were 
increasing in severity.  

The February 2004 physical evaluation from Dr. Suthers 
indicates that the veteran complained of a loss of left upper 
extremity fine dexterity movements and an inability to either 
type or to use a calculator.  On examination of the left 
upper extremity, the veteran exhibited a "near full range of 
motion with noticeable decrease in grip strength."  

At the March 2004 VA examination for compensation purposes, 
the veteran complained of intermittent left wrist pain, 
weakness, stiffness, instability, and lack of endurance and 
intermittent tingling on the palmar aspect of the left second 
and third fingers.  The veteran reported that he was 
right-handed.  On examination of the left upper extremity, 
the veteran exhibited a left wrist range of motion of 
dorsiflexion to 40 degrees, palmar flexion to 50 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 35 
degrees with no objective evidence of pain and a positive 
Tinel's sign.  Contemporaneous X-ray studies of the left 
wrist revealed old distal radial and ulnar fracture 
residuals.  The veteran was diagnosed with healed left distal 
radial and ulnar fracture residuals.  

In his July 2004 notice of disagreement, the veteran advanced 
that his left wrist fracture residuals were manifested by 
weakness, poor grip strength, and an associated tendency to 
drop things.  

A November 2004 VA X-ray study of the left wrist revealed 
findings consistent with radiocarpal joint degenerative 
changes and a separation of the ulnar styloid associated with 
either old trauma or a congenitally unfused styloid process.  

In his July 2005 Appeal to the Board (VA Form 9), the veteran 
advanced that his left forearm had become weaker and more 
painful.  He stated that he had no grip.  

A November 2005 VA orthopedic evaluation states that the 
veteran was diagnosed with a left volar ulnar distal soft 
tissue mass "consistent with ganglion cyst;" left carpal 
tunnel syndrome; and mild left wrist arthritis "which could 
possibly be due to old trauma from prior wrist fracture in 
1964."  

At a December 2005 VA examination for compensation purposes, 
the veteran complained of chronic left wrist pain, weakness, 
and stiffness.  The veteran was noted to have new complaints 
of left carpal tunnel syndrome symptoms and a left ganglion 
cyst since the March 2004 VA examination for compensation 
purposes.  On examination of the left upper extremity, the 
veteran exhibited a left wrist range of motion of 
dorsiflexion (extension) to 70 degrees with pain at 44 
degrees, palmar flexion to 80 degrees with pain at 26 
degrees, radial deviation to 30 degrees with pain at 16 
degrees, and ulnar deviation to 20 degrees actively and to 22 
degrees passively with pain at 5 degrees; a ganglion cyst on 
the volar aspect of the wrist; positive Tinel's, Phallen's, 
and ulnar Tinel's signs; and a positive Wadell's.  
Contemporaneous X-ray studies of the left wrist revealed old 
distal radial and ulnar fracture residuals; an un-united 
ulnar styloid process; and radiocarpal joint degenerative 
changes.  The veteran was diagnosed with left distal radial 
and ulnar fracture residuals.  The examiner commented that: 

Old fractures of distal radius, resolved 
and ulna with nonunion are stable and no 
appreciable change from previous C&P 
exam.  Ganglion cyst and ulnar 
impingement neuropathy, carpal tunnel 
syndrome unrelated to fractures.  

At the April 2006 videoconference hearing, the veteran 
testified that his left wrist fracture residuals were painful 
and limited his ability to move his left hand.  He stated 
that he had difficulty picking up items weighing more than 
ten pounds.  

At the October 2006 VA examination for compensation purposes, 
the veteran complained of left hand weakness and left wrist 
limitation of motion.  On examination of the left upper 
extremity, the veteran exhibited a left wrist range of motion 
of dorsiflexion (extension) to 40 degrees with pain, palmar 
flexion to 40 degrees, radial deviation to 15 degrees with 
pain, and ulnar deviation to 12 degrees with pain and a 
synovial cyst on the palmar aspect of the wrist over the 
ulnar area.  Contemporaneous X-ray studies of the left wrist 
revealed old distal radial and ulnar fracture residuals and 
radiocarpal joint degenerative changes.  The veteran's 
fracture residuals were noted to be "unchanged compared to" 
previous X-ray studies.  The veteran was diagnosed with left 
distal radial and ulnar fracture residuals with left hand and 
wrist weakness and limitation of motion.  The examiner noted 
that the narrowing of the radiocarpal joint space contributes 
to decreased range of motion of the wrist, with resulting 
pain and weakness.  

The examiner also commented that the veteran's left carpal 
tunnel syndrome and left ulnar neuropathy were not 
etiologically related to his left distal radial and ulnar 
fracture residuals.  As for the carpal tunnel syndrome, the 
examiner reviewed the nerve conduction studies with a 
neurologist, along with the veteran's history of fracturing 
the ulna and radius, and it was determined that because the 
median nerve does not lie between these bones, there was no 
history that would increase the risk of developing carpal 
tunnel syndrome.  The most likely cause was idiopathic.  As 
for the ulnar neuropathy, this was not shown on recent nerve 
testing.

Clearly the veteran has neurological issues affecting the 
left wrist, the most severe of which is carpal tunnel 
syndrome.  However, the medical opinions of record 
unequivocally establish that these symptoms/diagnoses are not 
the result of the in-service injury to the wrist.  

However, the medical evidence is also clear that the 
veteran's left (minor) distal radial and ulnar fracture 
residuals include nonunion of the lower (distal) ulna.  In 
addition, the medical evidence indicates there is radiocarpal 
joint degenerative arthritis as a result of the fracture, and 
the veteran has some limitation of motion with pain.  Such 
findings merit assignment of a 20 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5211.  
This rating will compensate for the nonunion that is present 
with the resulting functional limitations.

In the absence of objective evidence of either left radial 
malunion or nonunion; limitation of supination; or limitation 
of pronation, the Board concludes that higher evaluations are 
not warranted.   

Higher evaluations are not warranted for the veteran's left 
(minor) distal radial and ulnar fracture residuals at any 
time during the pendency of this appeal.  Furthermore, 
referral for consideration of assignment of an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  











	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 10 percent for the veteran's T12 
vertebral fracture residuals for the period prior to October 
6, 2006, is denied.  

An evaluation in excess of 20 percent for the veteran's T12 
vertebral fracture residuals for the period on and after 
October 6, 2006, is denied.  

A 20 percent evaluation for the veteran's left (minor) distal 
radial and ulnar fracture residuals under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5211 is granted subject to 
the law and regulations governing monetary awards.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


